Citation Nr: 0944552	
Decision Date: 11/23/09    Archive Date: 12/04/09

DOCKET NO.  00-23 516	)	DATE
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a right knee disorder. 

REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Veteran

ATTORNEY FOR THE BOARD

Carole R. Kammel, Counsel


INTRODUCTION


The veteran had active service from July 30, to December 23, 
1946.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an August 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas.  By that rating action, the RO denied service 
connection for a right knee disorder.  The Veteran appealed 
the RO's August 1999 rating action to the Board. 

In January 2003, the Veteran testified at a hearing before 
the undersigned Veterans Law Judge at the Houston, Texas RO.  
A copy of the January 2003 hearing transcript has been 
associated with the claims file. 

In a September 2004 decision, the Board denied the Veteran's 
claim of entitlement to service connection for a right knee 
disorder.  The Veteran appealed the RO's September 2004 
decision to the Court of Appeals for Veterans Claims (Court).  
In a February 2007 memorandum decision, the Court upheld the 
Board's September 2004 decision.  In May 2007, the Veteran 
appealed the Court's decision to the United States Court of 
Appeals for the Federal Circuit (Federal Circuit).  (See 
Court's May 2008 memorandum decision). 


FINDINGS OF FACT

1.  The Veteran in this case served on active duty from July 
30 to December 23, 1946.  

2.  On November 9, 2009, the Board was notified, via 
facsimile from the Department of Veterans Affairs (VA) 
Regional Office in Waco, Texas, that the Veteran had died in 
July 2007. 


CONCLUSION OF LAW

Due to the death of the Veteran, the Board has no 
jurisdiction to adjudicate the merits of this claim at this 
time.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 
(2009); but see Veterans' Benefits Improvement Act of 2008, 
Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151 (2008). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Unfortunately, the Veteran died during the pendency of the 
appeal.  As a matter of law, Veterans' claims do not survive 
their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 
(Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 
(1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This 
appeal on the merits has become moot by virtue of the death 
of the Veteran and must be dismissed for lack of 
jurisdiction.  See 38 U.S.C.A. § 7104(a) (West 2002); 38 
C.F.R. § 20.1302 (2009).

In reaching this determination, the Board intimates no 
opinion as to the merits of this appeal or to any derivative 
claim brought by a survivor of the Veteran.  38 C.F.R. 
§ 20.1106 (2009).  


ORDER

The appeal is dismissed.



		
VITO A. CLEMENTI
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


